                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                           MONROE DIVISION

UNITED STATES OF AMERICA               *       CASE NO. 3:05CR30028-01

VERSUS                                 *       JUDGE DOUGHTY

RONALD RAY CARDWELL                    *       MAGISTRATE JUDGE HAYES
        Defendant

                   SUPPLEMENTAL MEMORANDUM ORDER

      This order supplements the January 8, 2020 Order of this Court [Doc. No. 48]

solely for the purposes of facilitating the execution thereof and recordation of the

real property sale in St. Tammany Parish as ordered therein pursuant to 28 U.S.C.

§ 2001 (b) and FED. R. CIV. P. 69. No new evidence has been received and no relief

from the court’s previous order is being granted.

      A hearing was held on the Motion to Foreclose Judgment Lien and for

Private Sale of Property [Doc. No. 48] and Supplemental Motions to Foreclose

Judgment Lien and for Private Sale of Property [Doc. Nos. 49 & 69] filed by the

United States of America (“United States”) and the letter motion for

reconsideration filed by movant Debra Anne Canterbury (formerly known as

Debra Canterbury Cardwell). [Doc. No. 51]

      For the reasons stated in open court on January 8, 2020, and based upon the

record evidence, the Court finds that a judgment lien securing payment of the

restitution debt was created by operation of law pursuant to 18 U.S.C. § 3613(c)

against all property in which Ronald Ray Cardwell has or may have an interest,

                                           1
including but not limited to real property located in St. Tammany Parish, Louisiana

as described in Doc. No. 48-2, Exhibit B, a copy of which is also attached to the

original Memorandum Order (hereinafter the “Subject Property”). Accordingly,

      IT IS ORDERED that the United States’ motion and supplemental motions

are GRANTED, and the United States’ judgment lien against the Subject Property

owned by Ronald Ray Cardwell and Debra Canterbury Cardwell, and vesting title

and possession of the Subject Property to the United States free and clear of any

right, title, lien, claim or interest of Ronald Ray Cardwell and Debra Anne

Canterbury (formerly known as Debra Canterbury Cardwell).

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 3201(f), the

Subject Property may be sold by the United States by private sale in accordance

with the provisions of 28 U.SC. § 2001 and that the proceeds of said sale be paid to

the United States Clerk of Court in partial satisfaction of Ronald Ray Cardwell’s

judgment lien and in accordance with the Compromise Settlement Agreement

with the Bank of Ruston, as set forth in the United States’ motion [Doc. No. 48-3,

Exhibit C].

      The United States having publish the terms of sale of the Subject Property in

a newspaper of general circulation in St. Tammany Parish, Louisiana, at least ten

(10) days before confirming the sale of Subject Property in accordance with 28

U.S.C. § 2001(b),

      IT IS FURTHER ORDERED that, upon the United States’ sale of the Subject

Property in accordance with 28 U.S.C. § 2001(b), the Clerk of Court and Recorder


                                          2
for St. Tammany Parish, Louisiana, release and cancel all inscriptions and

encumbrances of title to the Subject Property, including but not limited to

Instrument #161786 – United States’ Lien against Ronald Ray Cardwell, recorded

April 27, 2007; Instrument #2029861 – Judgment in the matter of Bank of Ruston v.

Ronald Ray Cardewell [sic], Trustee for Justin Patrick Cardwell and Jordan

Canterbury Cardwell Testamentary Trust, recorded July 21, 2016; and Instrument

#1778475 – Judgment in the matter of Asset Acceptance LLC. v. Ronald R.

Cardwell, recorded July 27, 2010, in so far as they affect the Subject Property, from

the mortgage records of her office pursuant to 28 U.S.C. § 3201(f).

        IT IS FURTHER ORDERED that Ms. Canterbury’s motion for

 reconsideration is DENIED.

       MONROE, LOUISIANA, this ____
                               27thday of March, 2020.




                                      _________________________________________
                                       TERRY A. DOUGHTY
                                       UNITED STATES DISTRICT JUDGE




                                          3
